

Exhibit 10.1




AMENDMENT AGREEMENT
AMENDMENT AGREEMENT, dated as of November 16, 2018 (this "Agreement"), by and by
and among Seelos Therapeutics, Inc., a Delaware corporation, ("Seelos"), Apricus
Biosciences, Inc., a Nevada corporation ("Apricus"), and the investor listed on
the signature pages attached hereto (the "Investor"). All terms used and not
defined herein are used as defined in the Securities Purchase Agreement and the
Warrants (each as defined below), as applicable.
WHEREAS, Apricus and Seelos entered into that certain Securities Purchase
Agreement, dated as of October 16, 2018 (the "Securities Purchase Agreement"),
with the Investor, a Buyer, and the other Buyers listed on the signature pages
attached thereto;
WHEREAS, pursuant to the Securities Purchase Agreement: (i) Seelos agreed to
issue to the Investor (x) the number of Initial Common Shares set forth opposite
the Investor's name in column (3) of the Schedule of Buyers attached to the
Securities Purchase Agreement and (y) up to the number of Additional Common
Shares set forth opposite the Investor's name in column (4) of the Schedule of
Buyers attached to the Securities Purchase Agreement and (ii) Apricus agreed to
issue to the Investor (x) Series A Warrants to acquire Apricus Common Stock in
the form attached as Exhibit B-1 to the Securities Purchase Agreement and (y)
Series B Warrants to acquire Apricus Common Stock in the form attached as
Exhibit B-2 to the Securities Purchase Agreement, in each case, subject to the
terms and conditions set forth in the Securities Purchase Agreement;
WHEREAS, Section 10(e) of the Securities Purchase Agreement provides that
written consent of the Required Holders (as defined therein) shall be required
for any change or amendment to the Securities Purchase Agreement, including,
without limitation, any exhibit attached thereto; and
WHEREAS, in compliance with Section 10(e) of the Securities Purchase Agreement,
this Agreement shall only be effective and binding on all Buyers upon the
execution and delivery of this Agreement and agreements in form and substance
identical to this Agreement (other than with respect to the identity of the
Investor and proportional changes reflecting the different holdings of the
Buyers) (the "Other Agreements" and together with this Agreement, the
"Agreements") entered into by and among Seelos, Apricus and such other Buyer
who, collectively with the Investor, represent the Required Holders (as defined
in the Securities Purchase Agreement) (such time, the "Effective Time").
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
provisions and covenants contained herein, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:
1.Amendments. The Form of the Series A Warrant and the Form of the Series B
Warrant attached as Exhibit B-1 and Exhibit B-2, respectively, to the Securities
Purchase Agreement are hereby amended and restated as set forth in Exhibit A-1
and Exhibit A-2 attached hereto, respectively. For the avoidance of doubt, the
Investor's Exchange Cap Allocation (as defined as defined in the Form of the
Series A Warrant and the Form of the Series B Warrant attached as Exhibit A-1
and Exhibit A-2 hereto, respectively) equals [ ] multiplied by the Exchange Cap
(as defined as defined in the Form of the Series A Warrant and the Form of the
Series B Warrant attached as Exhibit A-1 and Exhibit A-2 hereto, respectively).










1

--------------------------------------------------------------------------------



Exhibit 10.1






2.Effectiveness. This Agreement shall become effective as of the Effective Time.


3.Ratifications. Except as otherwise expressly provided herein, each Transaction
Document, is, and shall continue to be, in full force and effect and is hereby
ratified and confirmed in all respects, except that on and after the Closing
Date all references in the Series A Warrants, the Series B Warrants, the
Warrants to "this Warrant", "hereto", "hereof", "hereunder" or words of like
import referring to the Warrants shall mean the Warrants as amended by this
Agreement.


4.Representations and Warranties. The Investor represents and warrants to each
of Apricus and Seelos, and each of Apricus and Seelos, severally and not
jointly, represents and warrants to the Investor as of the date hereof and as of
the Effective Time that: Such Person is an entity duly organized and validly
existing under the laws of the jurisdiction of its formation, has the requisite
power and authority to execute and deliver this Agreement and to carry out and
perform all of its obligations under the terms of this Agreement; this Agreement
has been duly executed and delivered on behalf of such Person, and this
Agreement constitutes the valid and legally binding obligation of such Person
enforceable against such Person in accordance with its terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies; the execution, delivery and performance by such
Person of this Agreement and the consummation by such Person of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Person, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Person is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Person, except in the case of clause (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Person to perform its obligations hereunder.


5.Disclosure. On or before 8:30 a.m., New York City time, on November 19, 2018,
Apricus shall file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the form of this Agreement as an exhibit to such filing (the "8-K
Filing"). From and after the filing of the 8-K Filing with the SEC, each of
Apricus and Seelos hereby acknowledges and agrees that the Investor shall not be
in possession of any material, nonpublic information received from Apricus or
Seelos, any of their respective Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, that is not disclosed in
the 8-K Filing. Each of Apricus and Seelos understands and confirms that the
Investor will rely on the foregoing in effecting transactions in securities of
Apricus and Seelos.




















2

--------------------------------------------------------------------------------



Exhibit 10.1






6.Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under the Securities Purchase
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof to the fullest extent enforceable under
applicable law. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


7.Counterparts; Headings. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. The headings of this Agreement are
for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.


8.Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).




















3

--------------------------------------------------------------------------------



Exhibit 10.1




9.Amendments. Any amendments or modifications hereto must be executed in writing
by all parties hereto, provided, for the avoidance of doubt, that any amendment
to any of the Transaction Documents shall be effected in accordance with the
terms of the applicable Transaction Document.


















































[Signature Page Follows]








4

--------------------------------------------------------------------------------



Exhibit 10.1




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 
 
 
 
 
 
 
APRICUS BIOSCIENCES, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Richard W. Pascoe
 
 
 
 
Title: Chief Executive Officer
 
 
 
 
 









5

--------------------------------------------------------------------------------



Exhibit 10.1


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 
 
 
 
 
 
 
SEELOS THERAPEUTICS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Raj Mehra, Ph.D.
 
 
 
 
Title: Chief Executive Officer
 
 
 
 
 







6

--------------------------------------------------------------------------------



Exhibit 10.1


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
INVESTOR:
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 







7